 



Exhibit 10.2

INDEMNITY AGREEMENT

     INDEMNITY AGREEMENT, dated as of June 1, 2005, by and among Arch Coal,
Inc., a Delaware corporation (the “Company”), and Paul H. Vining (the
“Indemnitee”).

R E C I T A L S

     The Indemnitee is a director and/or officer of the Company and/or an
Affiliate Indemnitee (as hereinafter defined). Indemnitor and the Indemnitee
recognize the increased risk of litigation and other claims being asserted
against directors and officers in today’s environment.

     The Bylaws of the Company require the Company to indemnify its directors
and officers as currently provided therein, and the Indemnitee is willing to
serve as a director and/or officer of the Company in part in reliance on such
provisions. The Bylaws of the Indemnitor permit Indemnitor to purchase and
maintain insurance or to furnish similar protection or make other arrangements
(any such insurance, protection or arrangement, an “Indemnification Agreement”)
on behalf of the Indemnitee against personal liability (including, but not
limited to, providing for Advanced Amounts as hereinafter defined) asserted
against the Indemnitee or incurred by or on behalf of the Indemnitee in such
capacity as a director or officer of such Indemnitor or as an Affiliate
Indemnitee, or arising out of the Indemnitee’s status as such, whether or not
Indemnitor would have the power to indemnify the Indemnitee against such
liability under the provisions of this Agreement or under the Delaware General
Corporation Law (the “DGCL”), as it may then be in effect.

     In part to provide the Indemnitee with specific contractual assurance of
substantial protection against personal liability (regardless of, among other
things, any amendment to or revocation of the aforementioned provisions of any
of the Indemnitor’s Bylaws or any change in the composition of the Indemnitor’s
Board of Director or control of such Indemnitor), the Indemnitor desires to
enter into this Agreement. DGCL Section 145(f) expressly recognizes that the
indemnification provisions of the DGCL are not exclusive of any other rights to
which a person seeking indemnification may be entitled under the Certificate of
Incorporation or Bylaws of the Indemnitor, or an agreement providing for
indemnification, or a resolution of stockholders or directors, or otherwise, and
the Bylaws of the Indemnitor expressly recognize that the indemnification
provisions of such Bylaws shall not be deemed exclusive of, and shall not
affect, any other rights to which a person seeking indemnification may be
entitled under any agreement, and this Agreement is being entered into pursuant
to the Bylaws of the Indemnitor, as permitted by the DGCL.

     In order to induce the Indemnitee to serve as a director and/or officer of
the Company and in consideration of the Indemnitee’s so serving, the Indemnitor
desires to hold harmless and indemnify the Indemnitee and to make arrangements
pursuant to which the Indemnitee may be advanced or reimbursed expenses incurred
by the Indemnitee in certain proceedings, in every case to the fullest extent
authorized or permitted by the DGCL, or any other applicable law, or by any
amendment thereof or other statutory provisions authorizing or permitting such
indemnification which are adopted after the date hereof (but, in the case of any
such amendment, only to the extent that such amendment permits the Indemnitor to
provide broader indemnification rights than the DGCL, or other applicable law,
permitted Indemnitor to provide prior to such amendment).

     NOW, THEREFORE, in consideration of the foregoing recitals and of the
Indemnitee’s continuing to serve the Company as a director and/or officer, the
parties hereby agree as follows:

     1. Indemnification. To the fullest extent allowed by law, the Indemnitor
shall hold harmless and indemnify the Indemnitee, the Indemnitee’s executors,
administrators or assigns against any and all expenses, liabilities and losses
(including, without limitation, investigation expenses, expert witnesses’ and
attorneys’ fees and expenses, judgments, penalties, fines, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon
and any federal, state, local or foreign taxes imposed as a result of actual or
deemed receipt of any payment hereunder) actually incurred by the Indemnitee
(net of any related insurance proceeds or other amounts received by the
Indemnitee or paid by or on behalf of Indemnitor on the Indemnitee’s behalf in
compensation of such expenses, liabilities or losses) in connection with any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative or in arbitration, to which the Indemnitee is a
party or participant or is threatened to be made a party or participant
(“Proceeding”), as a plaintiff, defendant, respondent, witness or otherwise,
based upon, arising from, relating to or by reason of the fact that the
Indemnitee: (a) is, was, shall be or shall have been a director and/or officer
of the Company, or (b) is or was serving, shall serve, or shall have served at
the request of the Company as a director, officer, partner, trustee, fiduciary,
employee or agent (“Affiliate Indemnitee”) of

 



--------------------------------------------------------------------------------



 



another foreign or domestic corporation or non-profit corporation, cooperative,
partnership, joint venture, trust, employee benefit plan, or other incorporated
or unincorporated enterprise or in any way arising from, relating to or
connected with any action or omission to act taken by the Indemnitee in any of
the foregoing capacities; provided, however, that, except as provided in Section
9(b) hereof, Indemnitor shall indemnify the Indemnitee in connection with a
Proceeding initiated by the Indemnitee only if such Proceeding (or part thereof)
was authorized by a two-thirds vote of the Board of Directors of Indemnitor.

     The Indemnitee shall be presumed to be entitled to such indemnification
under this Agreement upon submission of a written claim pursuant to Section 4
hereof. Thereafter, the Indemnitor shall have the burden of proof to overcome
the presumption that the Indemnitee is so entitled. Such presumption shall only
be overcome by a judgment or other final adjudication, after all appeals and all
time for appeals has expired (“Final Determination”), which is adverse to the
Indemnitee and which establishes (i) that the Indemnitee’s acts were committed
in bad faith, or were the result of active and deliberate dishonesty, and were
material to the cause of action so adjudicated and (ii) that the Indemnitee in
fact personally gained a financial profit or other advantage to which he was not
legally entitled. If the Indemnitee is not wholly successful in any Proceeding
but is successful on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Indemnitor agrees to
indemnify the Indemnitee to the maximum extent permitted by law against all
losses and expenses incurred by the Indemnitee in connection with each
successfully resolved claim, issue or matter. Neither the failure of the
Indemnitor (including its Board of Directors, legal counsel or stockholders) to
have made a determination prior to the commencement of such Proceeding that
indemnification of the Indemnitee is proper in the circumstances because such
person has met the applicable standard of conduct set forth in the DGCL, nor an
actual determination by Indemnitor (including its Board of Directors, its legal
counsel or its stockholders) that the Indemnitee has not met the applicable
standard of conduct, shall be a defense to any action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. The
purchase, establishment or maintenance of any Indemnification Arrangement shall
not in any way diminish, restrict, limit or adversely affect the rights and
obligations of the Indemnitor or of the Indemnitee under this Agreement, except
as expressly provided herein, and the execution and delivery of this Agreement,
by the Indemnitor and the Indemnitee shall not in any way diminish, restrict,
limit or adversely affect the Indemnitee’s right to indemnification from the
Indemnitor or any other party or parties under any other Indemnification
Arrangement, the Certificate of Incorporation or Bylaws of the Indemnitor, or
the DGCL.

     2. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of Indemnitor or any affiliate of
Indemnitor against the Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by applicable law under the circumstances. Any claims or cause of
action of the Indemnitor or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action the shorter period shall
govern.

     3. Insurance. Subject only to the provisions of this Section 3, as long as
the Indemnitee shall continue to serve as a director and/or officer of
Indemnitor (or shall continue at the request of Indemnitor to serve as an
Affiliate Indemnitee) and, thereafter, as long as the Indemnitee shall be
subject to any possible Proceeding by reason of the fact that the Indemnitee was
a director and/or officer of the Company and/or AMC and/or ACI (or served in any
of said other capacities), the Indemnitor shall, unless no such policies are
available in any market, purchase and maintain in effect for the benefit of the
Indemnitee, one or more valid, binding and enforceable policies (the “Insurance
Policies”) of directors’ and officers’ liability insurance (“D&O Insurance”)
providing adequate liability coverage for the Indemnitee’s acts as a director
and/or officer of the Indemnitor or as an Affiliate Indemnitee. Indemnitor shall
promptly notify the Indemnitee of any lapse, amendment or failure to renew said
policy or policies or any provision thereof relating to the extent or nature of
coverage provided thereunder. In the event the Indemnitor does not purchase and
maintain in effect said policy or policies of D&O Insurance pursuant to the
provisions of this Section 3, Indemnitor shall, in addition to and not in
limitation of the other rights granted the Indemnitee under this Agreement, hold

 



--------------------------------------------------------------------------------



 



harmless and indemnify the Indemnitee to the full extent of coverage which would
otherwise have been provided for the benefit of the Indemnitee pursuant to the
Insurance Policies.

     4. Claims for Payment. The Indemnitee shall have the right to receive from
the Indemnitor on demand or, at the Indemnitee’s option, to have the Indemnitor
pay promptly on the Indemnitee’s behalf, in advance of a Final Determination of
a Proceeding, all amounts payable by the Indemnitor pursuant to the terms of
this Agreement as corresponding amounts are expended or incurred by the
Indemnitee in connection with any Proceeding or otherwise (such amounts so
expended or incurred being referred to as “Advanced Amounts”). In making any
claim for payment by the Indemnitor of any amount, including any Advanced
Amount, pursuant to this Agreement, the Indemnitee shall submit to the
Indemnitor a written request for payment (a “Claim”) which includes a schedule
setting forth in reasonable detail the dollar amount expended (or incurred or
expected to be expended or incurred). Each item on such schedule shall be
supported by the bill, agreement, or other documentation relating thereto, a
copy of which shall be appended to the schedule as an exhibit.

     Where the Indemnitee is requesting Advanced Amounts, the Indemnitee must
also provide an undertaking to repay such Advanced Amounts if a Final
Determination is made that the Indemnitee is not entitled to indemnification
hereunder.

     5. Section 16(b) Liability. Indemnitor shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of Indemnitor within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, and amendments thereof, or similar
provisions of any state statutory law or common law.

     6. Continuation of Indemnity. All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is a
director and/or officer of Indemnitor (or is serving at the request of
Indemnitor as an Affiliate Indemnitee) and shall continue thereafter so long as
the Indemnitee shall be subject to any possible Proceeding by reason of the fact
that the Indemnitee was a director or officer of Indemnitor or served as such an
Affiliate Indemnitee.

     7. Successors; Binding Agreement. This Agreement shall be binding on, and
shall inure to the benefit of and be enforceable by, the Indemnitor’s successors
and assigns and by the Indemnitee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. Indemnitor shall require any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Indemnitor, by written
agreement in form and substance reasonably satisfactory to Indemnitor and to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Indemnitor would be required to perform if no
such succession or assignment had taken place.

     8. Notification and Defense of Claims. Promptly after receipt by the
Indemnitee of notice of the commencement of any Proceeding, the Indemnitee
shall, if a claim in respect thereof is to be made against Indemnitor under this
Agreement, notify Indemnitor of the commencement thereof, but the failure to so
notify Indemnitor will not relieve the Indemnitor from any liability that it may
have to the Indemnitee. With respect to any such Proceeding:

     (a) Indemnitor shall be entitled to participate therein at its own expense;

     (b) Except with prior written consent of the Indemnitee, the Indemnitor
shall not be entitled to assume the defense of any Proceeding; and

     (c) Indemnitor shall not settle any Proceeding in any manner that would
impose any penalty or limitation on, or in any way be adverse to, the Indemnitee
without the Indemnitee’s prior written consent.

     The Indemnitee shall not settle any Proceeding with respect to which the
Indemnitee has received indemnified amounts or Advanced Amounts without the
Indemnitor’s prior written consent, nor will the Indemnitee unreasonably
withhold consent to any proposed settlement.

     9. Enforcement. (a) Indemnitor has entered into this Agreement and assumed
the obligations imposed on Indemnitor hereby in order to induce the Indemnitee
to act as a director and/or officer of the Company or as an Affiliate Indemnitee
and acknowledges that the Indemnitee is relying upon this Agreement in
continuing in such capacity.

     (b) All expenses incurred by the Indemnitee in connection with the
preparation and submission of the Indemnitee’s request for indemnification
hereunder shall be borne by the

 



--------------------------------------------------------------------------------



 



Indemnitor. In the event the Indemnitee has requested payment for any amount
under this Agreement and has not received payment thereof within thirty
(30) days of such request, the Indemnitee may bring any action to enforce rights
or collect moneys due under this Agreement, and, if the Indemnitee is successful
in such action, the Indemnitor shall reimburse the Indemnitee for all of the
Indemnitee’s fees and expenses in bringing and pursuing such action. If it is
determined that the Indemnitee is entitled to indemnification for part (but not
all) of the indemnification so requested, expenses incurred in seeking
enforcement of such partial indemnification shall be reasonably prorated among
the claims, issues or matters for which the Indemnitee is entitled to
indemnification and the claims, issues or matters for which the Indemnitee is
not so entitled. The Indemnitee shall be entitled to the advancement of such
amounts to the full extent contemplated by Section 4 hereof in connection with
such Proceeding.

     10. Separability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any sections or
subsections of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not by themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of any section or subsections of
this Agreement containing any such provisions held to be invalid, illegal or
unenforceable shall be construed so as to give effect to the intent of the
parties that the Indemnitors (or any of them) provide protection to the
Indemnitee to the fullest extent enforceable.

     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in
writing signed by the Indemnitee and an officer of the Indemnitor designated by
the Board of Directors of Indemnitor. No waiver by either party at any time of
any breach by the other party of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same time or
at any prior or subsequent time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflicts of law thereof.
The Indemnitee may bring an action seeking resolution of disputes or
controversies arising under, or in any way related to, this Agreement in the
state or federal court jurisdiction in which the Indemnitee resides or in which
the Indemnitee’s place of business is located and in any related appellate
courts, and the Indemnitor hereby consents to the jurisdiction of such courts
and to such venue.

     12. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, as
follows:

         

  If to the Indemnitee:   At the address set below his signature hereto.
 
       

  If to the Company:   Arch Coal, Inc.

      Suite 300

      CityPlace One

      St. Louis, Missouri 63141

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed as of the day and year first above written.

     

  ARCH COAL, INC.
 
   

  By: /s/ Robert G.
Jones                                                                      

  Name: Robert G. Jones      
                                                                     

  Title: Vice President-Law and General Counsel                         
 
   

  INDEMNITEE
 
   

  /s/ Paul H. Vining                                   
 
   

  Address: [Address]

 